ORDER

PER CURIAM.
In this equity matter, the trial court found that defendant, trustee of a revocable living trust, breached his fiduciary duty. Among other things, it ordered defendant, as well as certain plaintiffs, to transfer assets back to the trust. Further, it ordered defendant to pay certain sums.
Defendant raises eleven points on appeal. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).